The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 22, 2014

                                       No. 04-13-00750-CR

                                         Larry CASTRO,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR0307A
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
        The trial court appointed Stephen C. Taylor to represent appellant Larry Castro on
appeal. Taylor has filed a motion to withdraw on the ground that he has accepted a position as
First Assistant District Attorney in the Liberty County District Attorney’s office, and he states he
is no longer able to represent Castro. We grant the motion to withdraw.

        We abate this appeal and remand the case to the trial court. We order the trial court to
appoint new counsel for Castro no later than February 3, 2014 and to inform this court in
writing of its appointment. The appeal will be reinstated on this court’s docket after new counsel
is appointed.

                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court